Citation Nr: 1137586	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision, in relevant part, granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating retroactively effective from August 31, 2005, the date of receipt of his claim.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran was last examined for VA compensation purposes concerning his PTSD in January 2006, so more than 51/2 years ago, and even then when he was trying to establish his underlying entitlement to service connection for this disability (since granted).  So that evaluation primarily concerned the etiology of this disability in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal now concerns the "downstream" issue of whether the initial rating the RO assigned for this disability is most appropriate.  That January 2006 VA compensation examiner assigned a Global Assessment of Functioning (GAF) score of 70.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STASTISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32).  According to the DSM-IV, this GAF score of 70 is indicative of some "mild" symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.

During the several years since that VA compensation examination, however, VA outpatient treatment records have been submitted, dating from April 2000 to March 2010, showing the Veteran has been receiving ongoing mental health treatment and counseling.  And according to a March 2008 notation, his GAF score is now much lower, only 49, indicating there are "serious" symptoms or "serious" impairment in his social and occupational functioning.  He also submitted a statement from his VA social worker in March 2011 noting an even lower GAF score of just 43, thereby indicating a continued worsening of the PTSD, though still within the range of 41-50 so still causing "serious" symptoms or "serious" impairment in his social and occupational functioning versus just relatively "mild" impairment in comparison.  As well, he submitted a statement in support of his claim dated in June 2009 indicating he suffers from hallucinations.  And a statement from his wife that same month corroborates he has hallucinations and other symptoms, such as nightmares and problems with crowds.

When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately 

addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his PTSD since March 2010, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After receiving any additional evidence, schedule another VA compensation examination to reassess the severity of his PTSD, including in relation to the relevant rating criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating.  In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  See Turk v. Peake, 21 Vet. App. 565 (2008).


The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.  

3.  Then readjudicate the claim in light of all additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

